DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the mast is hollow and comprises perforations over its entire height to deliver a cooling air stream” from claim 21 and “the second portion of the external platform, the blade and the first tab of the internal platform are formed in a single and same weaving part of ceramic-matrix composite material” from claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotational abutment element” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “the second portion of the external platform, the blade and the first tab of the internal platform are formed in a single and same weaving part of ceramic-matrix composite material”. It is evident from Applicant’s figures that the second portion, the blade and the first tab are connected. However, it is not clear how they are a “same weaving part”. The specification does not provide any details aside from a restating of the limitation. Ceramic matrix materials are typically not produced by weaving. For examination purposes, the claim is interpreted as meaning “formed in a single and same composition part”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    600
    507
    media_image1.png
    Greyscale

Claims 13, 15-16, 19-20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hueber (US4396349) (“Hueber”).
Regarding claim 13, Hueber teaches (Fig. 1) a turbine of a turbo engine comprising a casing (27) and a turbine nozzle stage (1), the turbine nozzle stage including an outer support shroud (26) made of metal (Col. 3, lines. 37-42) and secured to the casing (Fig. 1), an inner support shroud (20) made of metal (Col. 3, lines. 37-42), and a plurality of ring sectors (3) made of ceramic-matrix composite material forming a crown (fig. 1) and extending between the outer support shroud and the inner support shroud (Fig. 1), the ring sectors defining an axial direction and a radial direction, and each ring sector having an internal platform (near B cross section) and an external platform (near A cross section) which delimit a fluid flowpath (36), and at least one blade (generally 3 in Fig. 1) extending between the external platform and the internal platform and fixed thereto, the external platform of each sector comprising a first portion (see annotated Fig. 1) equipped with an inner face which delimits the fluid flowpath, and a second portion (see annotated Fig. 1) radially distant and 
Regarding claim 15, Hueber teaches (Fig. 1) the second portion of the external platform of each sector comprises at least one rotational abutment element (the tab that makes up the second portion, see annotated Fig. 1) and the outer support shroud comprises at least one complementary rotational abutment element (31) configured to cooperate with a rotational abutment element of the external platform (the second portion and the slot 31 cooperate to prevent rotation of the elements in the radial direction).
Regarding claim 16, Hueber teaches (Fig. 1)  the first portion of the external platform comprises a portion protruding outwardly in the radial direction from an upstream end of the external platform (the portion has thickness in the radial direction and thus protrudes, see annotated Fig. 1).
Regarding claim 19, Hueber teaches (Fig. 1) the internal platform of each sector further comprises a second radial tab (near element 8, downstream) protruding in the radial direction inwardly from a downstream end of the internal platform, the internal platform being fixed to the inner support shroud by pinching of the first and second radial tabs of the internal platform in the axial direction between said shoulder of the inner support shroud and a clamp (19) including two jaws extending in the radial direction outwardly and held towards each other against the second radial tab of the internal platform.
Regarding claim 20, Hueber teaches (Fig. 1) the inner support shroud comprises a perforated crown including orifices (21) for receiving one end of the mast, and a retaining ring (the shroud retains the crown) on which the crown is mounted.
Regarding claim 22, Hueber teaches (Fig. 1) the second portion of the external platform, the blade and the first tab of the internal platform are formed in a single and same weaving part of ceramic-matrix composite material (the elements are connected and are monolithic, and thus formed of the same composition, see annotated Fig. 1).
Regarding claim 24, Hueber teaches (Fig. 1) a turbo engine comprising at least one turbine of a turbo engine according to claim 13 (see rejection above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hueber in view of Kouris (US6164903) (“Kouris”).
Hueber teaches the turbine according to claim 13, but fails to teach the second portion of the external platform is fixed to the outer support shroud using at least one assembly comprising a screw and a nut, the screw passing through the external platform of the sector and the outer support shroud.
In an analogous art, Kouris teaches a ceramic turbine vane. Kouris teaches (Fig. 1) an external platform (60) fixed to an outer support shroud (105) by a screw and nut connection (110) to secure the elements together.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine of Hueber and change the second portion of the external platform to be fixed to the outer support shroud using at least one assembly comprising a screw and a . 
Claims 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hueber in view of Beaujard et al. (US2012/0251314) (“Beaujard”) and Manteiga et al. (US2010/0132374) (“Manteiga”).
Hueber teaches the turbine according to claim 13, wherein said at least one blade of each ring sector has a hollow profile (Fig. 1) defining an inner housing extending between the internal platform and the external platform, the internal and external platforms of each ring sector each have an orifice (Fig. 1) communicating with said inner housing of said at least one blade, and each ring sector of the nozzle stage comprises at least one mast (2) passing through said orifices of the platforms and the inner housing of said at least one blade, said mast being in connection with said sector and said inner support shroud (Fig. 1), wherein the mast comprises at least one portion protruding in the axial direction in connection with the blade to hold the blade in position (the mast has thickness in the axial direction, and thus protrudes to hold the blade), wherein the mast is hollow (4).
Hueber fails to teach said mast being fixed to said casing.
In an analogous art, Beaujard teaches a composite turbine nozzle. Beaujard teaches (Fig. 2) a mast (8) of the nozzle blade being fixed to the casing (9) to support the mast (Paragraph [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine of Hueber and change the mast to be fixed to said casing as taught by Beaujard to provide support to the mast.
Hueber fails to teach said mast comprises perforations over its entire height to deliver a cooling air stream, the air stream being conveyed inside the mast from the casing.
In an analogous art, Manteiga teaches a turbine nozzle. Manteiga teaches (Fig. 4) a mast (116) pierced with perforations (118) to provide cooling from a bleed air port (56). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine of Hueber and change the mast to have perforations over its entire height to deliver a cooling air stream, the air stream being conveyed inside the mast from the casing as taught by Manteiga to provide cooling. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hueber in view of a design choice.
Hueber teaches (Fig. 1) each reinforcement further comprises a central wall (see annotated Fig. 1) extending between the first wall and the second wall of the corresponding reinforcement, in the radial direction, 
Hueber fails to teach each reinforcement having a U shape in a section plane comprising the radial direction and the axial direction with an opening disposed in the axial direction.
Since applicant has not disclosed that having the reinforcement form a U shape solves any stated problem or is for any particular purpose above the fact that the reinforcement supports the external platform and it appears that the reinforcement of Hueber would perform equally well with a U shape as claimed by applicant, it would have been an obvious matter of design choice to modify the reinforcement of Hueber by utilizing a U shape as claimed for the purpose of supporting the external platform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/29/2021